DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application claims foreign priority benefits from CN2020111568038 filed in China on 10/26/2020. The priority documents were electronically retrieved on 10/07/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CHOI et al., (US-20130106747-A1, hereinafter as, CHOI). 

    PNG
    media_image1.png
    595
    536
    media_image1.png
    Greyscale

In regards to claim 1, refer reproduced fig.3, CHOI discloses a touch structure having a touch area and a peripheral area surrounding the touch area (touch sensor with touch area and peripheral area (where trace lines are disposed) surrounding the touch area), the peripheral area including: a first peripheral sub-area and a second peripheral sub-area opposite to each other, and a third peripheral sub-area, both ends of the third peripheral sub-area being respectively connected to the first peripheral sub-area and the second peripheral sub-area (first through third peripheral sub-areas as shown in the reproduced area wherein the end portions of third peripheral sub-area is connected with first and second peripheral sub-areas); the touch structure further having a bonding region located in the second peripheral sub-area (bonding pad area in the second peripheral sub-area); the touch structure comprising: a plurality of first touch units extending in a first direction and a plurality of second touch units extending in a second direction, the plurality of first touch units and the plurality of second touch units being located in the touch area (TX and RX units extending in first and second directions and located in the touch area as shown); the first direction intersecting with the second direction (the first direction perpendicular intersect with second direction); a first conductive line group located in the touch area including a plurality of first conductive lines, each first conductive line being electrically connected to one of the plurality of first touch units (a group consisting of the plurality of routing wires located in the touch area each of which is connected to one of the first touch units TX), the first conductive line being led out from the third peripheral sub-area and extending to the bonding region (TX-connected TR routing wire is led out from the third peripheral sub-area and extending to the bonding region); and a second conductive line group located in the touch area including at least one second conductive line, each second conductive line being electrically connected to one of the plurality of second touch units (a group consisting of the plurality of routing wires located in the touch area each of which is connected to one of the second touch units RX), the second conductive line being led out from the first peripheral sub-area, passing through the third peripheral sub-area and extending to the bonding region (RX connected RRA routing wire is led out from the first peripheral sub-area passing via  the third peripheral sub-area and extending to the bonding region); part of the second conductive line group located in the third peripheral sub-area being further away from the touch area than part of the first conductive line group located in the third peripheral sub-area (the RRA routing wire located in the third peripheral sub-area is further away from the touch array area than part of the TR routing line group located in the third peripheral sub-area); wherein in the plurality of first conductive lines (in the TR routing lines), at least one first conductive line is further away from the touch area in the first direction than another first conductive line (at least one TR is further away from the other with respect the touch array area, such as TR5 disposed further away than TR1 with respect to touch area), and a lead-out position of the at least one first conductive line is closer to the second peripheral sub-area than a lead-out position of the another first conductive line (lead -out position of TR1 is closer to the second peripheral area than a lead out position of TR5).  
 

In regards to claim 2, CHOI discloses the touch structure according to claim 1, wherein in any two first conductive lines of the first conductive line group, one first conductive line having a lead-out position closer to the second peripheral sub-area is further away from the touch area in the first direction than another first conductive line (reproduced fig.3, TR5 away from TR1 and so on).  

In regards to claim 3, CHOI discloses the touch structure according to claim 1, wherein the first conductive line includes: a first lead-out section, a first extension section and a first connection section sequentially connected (TR routing wires include three sections as shown, reproduced fig.3); an end of the first lead-out section away from the first extension section is electrically connected to the first touch unit, the first extension section extends in the third peripheral sub-area, and the first connection section extends to the bonding region (reproduced fig.3, routing line TR connecting touch electrode unit and the boding pad region as shown).  

In regards to claim 4, CHOI discloses the touch structure according to claim 3, wherein in any two first conductive lines of the first conductive line group, a first extension section of one first conductive line having a lead-out position closer to the second peripheral sub-area is further away from the touch area in the first direction than a first extension section of another first conductive line (section/portion TR5 closer to second peripheral sub-area is from another section of another TR 1 routing line, reproduced fig.3); and lengths of first extension sections of the plurality first conductive lines increase in a direction from the third peripheral sub-area to the touch area (lengths of TRs increase in vertical direction as shown, from third peripheral sub-area to touch area, reproduced fig.3).  

In regards to claim 5, CHOI discloses the touch structure of claim 4, wherein lengths of first lead-out sections of the plurality of first conductive lines increase in a direction from the first peripheral sub-area to the second peripheral sub-area (lengths of TRs increase from the first peripheral sub-area to the second peripheral sub-area, reproduced fig.3).  

In regards to claim 6, CHOI discloses the touch structure according to claim 5, wherein in the any two first conductive lines of the first conductive line group, a first lead-out section of the one first conductive line having the lead-out position closer to the second peripheral sub-area and the first extension section of the another first conductive line cross and are insulated from each other (such for TR1 closer to the second peripheral sub-area and the extension section of another TR such as for TR5-TR2, they cross at the boning pad region as shown and these are insulated to prevent short circuit, reproduced fig.3).  


In regards to claim 7, CHOI discloses the touch structure according to claim 3, wherein in any two first conductive lines of the first conductive line group, a first connection section of one first conductive line having a lead-out position closer to the second peripheral sub-area is further away from the touch area in the second direction than a first connection section of another first conductive line (reproduced fig.3, a connection of TR5 at bonding pad region closer to second peripheral sub-area is away from the touch area in the second direction (vertical) than a firs connection section of say TR1 as shown).  

In regards to claim 12, CHOI discloses the touch structure according to claim 1, further comprising a first isolation line arranged between the first conductive line group and the second conductive line group (Ground line(s) G1/G2, reproduced fig.3, para 0043), 33at least portion of the first isolation line extending in the third peripheral sub-area (at least a portion of it is in third peripheral sub-region).  
In regards to claim 13, CHOI discloses the touch structure according to claim 1, wherein the peripheral area further includes a fourth peripheral sub-area opposite to the third peripheral sub-area (fourth peripheral area as shown in the reproduced fig.3); the touch structure further comprises a third conductive line group including a plurality of third conductive lines, each third conductive line being electrically connected to one of the plurality of first touch units, the third conductive line being led out from the fourth peripheral sub-area and extending to the bonding region (routing lines on the fourth peripheral sub area as shown in the reproduced fig.3, connected to the TX units, which extend up to the boding pad region).  
In regards to claim 14, CHOI discloses the touch structure according to claim 13, further comprising a fourth conductive line group including at least one fourth conductive line, each fourth conductive line being electrically connected to one of the plurality of second touch units (routing lines connected to RX electrode in the fourth peripheral sub area as shown in the reproduced fig.3), the fourth conductive line being led out from the first peripheral sub-area, passing through the fourth peripheral sub-area and extending to the bonding region (reproduced fig.3, fourth routing lines RRA being led out from the first peripheral sub-area, passing via the fourth peripheral sub-area and extending to the bonding region); wherein a portion of the fourth conductive line group located in the fourth peripheral sub-area is further away from the touch area than a portion of the third conductive line group located in the fourth peripheral sub-area (such as RRA4 is further away from touch area compared to RRA5, reproduced fig.3).  

In regards to claim 15, CHOI discloses the touch structure according to claim 14, wherein in any two third conductive lines of the third conductive line group, one third conductive line having a lead-out position closer to the second peripheral sub-area is further away from the touch area in the first direction than another third conductive line (such as TR5 on the fourth peripheral sub area is closer to the second sub area is away from the touch area as arranged compared to say TR1 as shown in reproduced fig.3).  

In regards to claim 16, CHOI discloses the touch structure according to claim 15, wherein the third conductive line includes a second lead-out section, a second extension section and a second connection section sequentially connected (routing lines in the fourth peripheral sub area connected to TX have second lead out section, extension section and a second connection section as shown connected sequentially, reproduced fig.3); an end of the second lead-out section away from the second extension section is electrically connected to the first touch unit, the second extension section extends in the fourth peripheral sub-area, and the second connection section extends to the bonding region (reproduced fig.3); in the any two third conductive lines of the third conductive line group, a second extension section of the one third conductive line having the lead-out position closer to the second peripheral sub-area is further away from the touch area in the first direction than a second extension section of the another third conductive line, and a second lead-out section of the one third conductive line having the lead-out position closer to the 34second peripheral sub-area and the second extension section of the another third conductive line cross and are insulated from each other (reproduced fig.3); lengths of second extension sections of the plurality third conductive lines increase in a direction from the fourth peripheral sub-area to the touch area (reproduced fig.3); and lengths of second lead-out sections of the plurality of third conductive lines increase in a direction from the first peripheral sub-area to the second peripheral sub-area (reproduced fig.3).   
 
In regards to claim 17, CHOI discloses the touch structure according to claim 14, further comprising a second isolation line arranged between the third conductive line group and the fourth conductive line group, at least portion of the second isolation line extending in the fourth peripheral sub-area (ground line G2 as second isolation arranged between third routing lines and the fourth routing lines and extending in the fourth peripheral sub-area, reproduced fig.3).  
 
In regards to claim 18, CHOI discloses the touch structure of claim 1, wherein the at least one second conductive line includes a plurality of second conductive lines, each of the plurality second touch units is electrically connected to a respective one of the plurality second conductive lines (routing lines connected to RX, reproduced fig.3).

In regards to claim 19, CHOI discloses the touch structure according to claim 1, further comprising a fifth conductive line group including a plurality of fifth conductive lines, each fifth conductive line being electrically connected to an end of one of the plurality of second touch unit proximate to the second peripheral sub-area, the fifth conductive line being led out from the second peripheral area and extending to the bonding region (RRBs routing lines in the second peripheral sub area connected to RX and led out from the second peripheral area and extending to the boding pad region as shown in the reproduced fig.3).

In regards to claim 20, CHOI discloses a display apparatus, comprising: a display panel having a light exit surface; and the touch structure according to claim 1, the touch structure being disposed on the light exit surface, or (only one limitation is read) disposed in the display panel and proximate to the light exit surface (para 0040, figs.3-4, the touch sensor integrated type OLED display device to which the touch sensor according to the first embodiment of this disclosure is applied includes an OLED display panel DP, a touch sensor TS arranged to face the OLED display panel DP).  




 
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 8, CHOI discloses the touch structure according to claim 1, CHOI does not fully disclose, as a whole, “wherein the first conductive line includes a first conductive sub-line and a second conductive sub-line located in different layers in a thickness direction of the touch structure and electrically connected, an orthogonal projection of the first conductive sub-line on a 32reference plane overlaps with an orthogonal projection of the second conductive sub-line on the reference plane, the reference plane is a plane where the touch structure is located; the touch structure further comprises an insulating layer located between a layer where the first conductive sub-line is located and a layer where the second conductive sub-line is located; wherein the first conductive sub-line is electrically connected to the second conductive sub-line through via holes provided in the insulating layer.”

Claim 9 depends from claim 8.  

In regards to claim 10, CHOI discloses the touch structure according to claim 1, further comprising at least one bridge portion and at least one insulating portion (fig. 4 and fig.5, insulation layer 230 with bridge or connection patterns 240b or 220b); wherein the at least one first conductive line crosses the another first conductive line (reproduced fig.3, one routing line crosses another routing line in same TR group at the boding pad region or second peripheral sub-area); 
CHOI does not disclose, as a whole, “in two crossing first conductive lines, one first conductive line is disconnected at a crossing position, and two disconnected portions of the one first conductive line are electrically connected through a respective bridge portion of the at least one bridge portion; and a respective one of the at least one insulating portion is provided between the bridge portion and another of the two crossing first conductive lines.” 

Claim 11 depends from claim 10. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627